8K Exhibit 10.2 AGREEMENT This Agreement (the “Agreement”) is made and entered into effective as of June 18, 2007 (the “Effective Date”), by and between Robert P. Ambrosini (the “Employee”) and The Bureau of National Affairs, Inc., a Delaware corporation (the “Company”). Certain capitalized terms used in this Agreement are defined in Section1 below. R E C I T A L S A. It is possible that the Company from time to time may consider the possibility of a Change of Control. The Board of Directors of the Company (the “Board”) recognizes that such consideration can be a distraction to the Employee and can cause the Employee to consider alternative employment opportunities. B. The Board believes that it is in the best interests of the Company and its shareholders to provide the Employee with an incentive to continue his employment and to maximize the value of the Company upon a Change of Control for the benefit of its shareholders. C. In order to provide the Employee with enhanced financial security and sufficient encouragement to remain with the Company notwithstanding the possibility of a Change of Control, the Board believes that it is imperative to provide the Employee with certain severance benefits upon the Employee’s termination of employment following a Change of Control. AGREEMENT In consideration of the mutual covenants herein contained and the continued employment of Employee by the Company, the parties agree as follows: 1. Definition of Terms. The following terms referred to in this Agreement shall have the following meanings: (a) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the Employee in connection with his responsibilities as an employee which is intended to result in substantial personal enrichment of the Employee, (ii) Employee’s conviction of a felony which the Board and/or the Company reasonably believes has had or will have a material detrimental effect on the Company’s reputation or business, (iii) a willful act by the Employee which constitutes misconduct and is injurious to the Company, and (iv) continued willful violations by the Employee of the Employee’s obligations to the Company after there has been delivered to the Employee a written demand for performance from the Company which describes the basis for the Company’s belief that the Employee has not substantially performed his duties. (b) Change of Control. “Change of Control” shall mean the occurrence of any of the following events: (i) the approval by shareholders of the Company of a merger or consolidation of the Company with any other corporation, other than a merger or consolidation which would result in the voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities of the surviving entity) more than fifty percent (50%) of the total voting power represented by the voting securities of the Company or such surviving entity outstanding immediately after such merger or consolidation; (ii) the approval by the shareholders of the Company of a plan of complete liquidation of the Company or an agreement for the sale or disposition by the Company of all or substantially all of the Company’s assets; or (iii) any “person” (as such term is used in Sections13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becoming the “beneficial owner” (as defined in Rule13d-3 under said Act), directly or indirectly, of securities of the Company representing 50% or more of the total voting power represented by the Company’s then outstanding voting securities. (c) Involuntary Termination. “Involuntary Termination” shall mean (i)without the Employee’s express written consent, a significant reduction of the Employee’s duties, position or responsibilities relative to the Employee’s duties, position or responsibilities in effect immediately prior to such reduction, or the removal of the Employee from such position, duties and responsibilities, unless the Employee is provided with comparable duties, position and responsibilities (as, for example, following a Change of Control, the Chief Financial Officer of the Company is made the Chief Financial Officer of the acquiring entity); (ii)any purported termination of the Employee by the Company which is not effected for Cause or for which the grounds relied upon are not valid; or (iii)the failure of the Company to obtain the assumption of this Agreement by any successors contemplated in Section6 below. (d) Termination Date. “Termination Date” shall mean the effective date of any notice of termination delivered by one party to the other hereunder. 2. Term of Agreement. This Agreement shall continue until the date which is the earlier of (i) the date that the Employee ceases to be an employee of the Company, or (ii) June 30, 2010.Any benefits accruing to the Employee under Section 4 hereof shall survive termination of the Agreement. 3. At-Will Employment. The Company and the Employee acknowledge that the Employee’s employment is and shall continue to be at-will, as defined under applicable law. If the Employee’s employment terminates for any reason, the Employee shall not be entitled to any payments, benefits, damages, awards or compensation other than as provided by this Agreement, or as may otherwise be established under the Company’s then existing employee benefit plans or policies at the time of termination. 4. Severance Payment.The Employee shall be eligible for a severance payment in the event of an occurrence of either of the following events and provided the Employee executes and delivers a release of all claims against the Company: (a)Involuntary Termination.If, at any time during the first twenty-four (24) months of this Agreement (i) the Employee is subject to an Involuntary Termination, and (ii) the Company has not been subject to a Change in Control, the Employee shall be entitled to a severance payment equal to twelve (12) months of the Employee’s base annual salary in effect as of the date of such termination, less applicable withholding. (b) Termination Following A Change of Control. If (i) the Company is subject to a Change in Control at any time during the term of this Agreement, and (ii) the Employee’s employment with the Company terminates as a result of an Involuntary Termination at any time within twelve (12) months after such Change of Control, Employee shall be entitled to a severance payment as follows: (i)If the Change of Control becomes effective during the Employee’s first or second year of employment, the severance payment shall be equal to twenty-four (24) months of the Employee’s base annual salary as in effect as of the date of such termination, less applicable withholding; (ii)If the Change of Control becomes effective during the third year of employment but prior to the expiration of this Agreement, the severance payment shall be equal to twelve (12) months of the Employee’s base annual salary as in effect as of the date of such termination, less applicable withholding. (c)The severance payment payable under 4(a) or 4(b) above shall be paid in a lump sum within ten (10) business days of the effective date of a Release delivered by the Employee to the Company following such Involuntary Termination, in the form attached hereto as Exhibit A.In no event shall the Employee be entitled to a severance payment under both (a) and (b) above. (d) Termination Apart from Involuntary Termination or a Change of Control. If the Employee’s employment with the Company terminates other than as a result of the events described in 4(a) or 4(b) above (e.g., if termination is due to Cause, death, disability or voluntary resignation), then the Employee shall not be entitled to receive severance hereunder. (c) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or the timing of, Employee’s termination of employment: (i)the Company shall pay the Employee any unpaid base salary due for periods prior to the Termination Date; (ii)the Company shall pay the Employee all of the Employee’s accrued and unused annual leave through the Termination Date; and (iii)following submission of proper expense reports by the Employee, the Company shall reimburse the Employee for all expenses reasonably and necessarily incurred by the Employee in connection with the business of the Company prior to the Termination Date. These payments shall be made promptly upon termination and within the period of time mandated by law. 5. Limitation on Payments. In the event that the severance and other benefits provided for in this Agreement or otherwise payable to the Employee (i)constitute “parachute payments” within the meaning of Section280G of the Code, and (ii)would be subject to the excise tax imposed by Section4999 of the Code (the “Excise Tax”), then Employee’s benefits under this Agreement shall be either (a) delivered in full, or (b) delivered as to such lesser extent which would result in no portion of such benefits being subject to the Excise Tax, whichever of the foregoing amounts, taking into account the applicable federal, state and local income taxes and the Excise Tax, results in the receipt by Employee on an after-tax basis, of the greatest amount of benefits, notwithstanding that all or some portion of such benefits may be taxable under Section4999 of the Code. Unless the Company and the Employee otherwise agree in writing, any determination required under this Section shall be made in writing by the Company’s independent public accountants (the “Accountants”), whose determination shall be conclusive and binding upon the Employee and the Company for all purposes.
